116 F.3d 1488
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Benjamin Philip ZVENIA, Plaintiff-Appellant,v.NEVADA STATE BOARD OF MEDICAL EXAMINERS, Defendant-Appellee.
No. 96-17146.
United States Court of Appeals, Ninth Circuit.
Submitted June 17, 1997.**Decided June 19, 1997.

Appeal from the United States District Court for the District of Nevada David Warner Hagen, District Judge, Presiding
Before:  GOODWIN, SCHROEDER, and TASHIMA, Circuit Judges.


1
MEMORANDUM*


2
Benjamin Philip Zvenia appeals the district court's dismissal of his 42 U.S.C. § 1983 action for injunctive and declaratory relief.  We have jurisdiction pursuant to 28 U.S.C. § 1291.  We review de novo a dismissal for failure to state a claim, see Stone v. Travelers Corp., 58 F.3d 434, 436-37 (9th Cir.1995), and we affirm.


3
We may affirm on any ground supported by the record.  See Reynolds v. County of San Diego, 84 F.3d 1162, 1166 (9th Cir.1996).  Because the defendant is not a person for purposes of 42 U.S.C. § 1983, the district court did not err by dismissing Zvenia's action.  See Stivers v. Pierce, 71 F.3d 732, 749 (9th Cir.1995);  Hale V. Arizona, 993 F.2d 1387, 1398-99 (9th Cir.1993) (en banc).


4
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4.  Accordingly, we deny Zvenia's request for oral argument


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3